        Case 16-60109 Document 131 Filed in TXSB on 10/17/18 Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                  ENTERED
                                                                                                 10/17/2018
 IN RE:                                           §
                                                  §
 GCMC OF WHARTON COUNTY                           §                           CASE NO. 16-60109
 TEXAS, LLC D/B/A GULF COAST                      §
 MEDICAL CENTER,                                  §                                   CHAPTER 7
                                                  §
        DEBTOR.                                   §

          ORDER GRANTING TRUSTEE’S MOTION TO APPROVE
  SETTLEMENT AGREEMENT WITH PAUL TUFT, ALAN TUFT, SOUTHWEST
HEALTHCARE SERVICES, LLC, PACIFICA OF THE VALLEY CORPORATION DBA
    PACIFICA HOSPITAL OF THE VALLEY, SLD FINANCE, LLC, AND HILL
    INSURANCE SERVICES, LLC PURSUANT TO BANKRUPTCY RULE 9019

       On September 13, 2018, Ronald J. Sommers (“Trustee”), Chapter 7 trustee for the

bankruptcy estate of GCMC of Wharton County Texas, LLC d/b/a Gulf Coast Medical Center

(“Debtor”), filed a Motion to Approve Settlement Agreement with Paul Tuft, Alan Tuft, Southwest

Healthcare Services, LLC, Pacifica of the Valley Corporation d/b/a Pacifica Hospital of the

Valley, SLD Finance, LLC, and Hill Insurance Services, LLC Pursuant to Bankruptcy Rule 9019

(“Motion”). After considering the Motion, all
                                           theresponses   thereto, in
                                                lack of response   if any, the arguments
                                                                      opposition,         of counsel,
                                                                                  the response

deadline
and      having passed,
    the evidence presented, the Court is of the opinion and finds that:

       Notice of the Motion was in all respects adequate and proper;

       Claims for conversion, piercing the corporate veil, alter ego, trust fund doctrine, fraudulent

conveyance are the sole property of the estate and may only be brought or settled by the Trustee;

       The proposed Settlement Agreement is in the best interest of the estate, and

       The Motion should in all things be granted.

       Accordingly, it is hereby:




ORDER GRANTING TRUSTEE’S MOTION TO APPROVE SETTLEMENT AGREEMENT WITH PAUL TUFT, ALAN TUFT,
SOUTHWEST HEALTHCARE SERVICES, LLC, PACIFICA OF THE VALLEY CORPORATION DBA PACIFICA HOSPITAL OF
THE VALLEY, SLD FINANCE, LLC, AND HILL INSURANCE SERVICES, LLC PURSUANT TO BANKRUPTCY RULE 9019
                                                                                             PAGE 1
        Case 16-60109 Document 131 Filed in TXSB on 10/17/18 Page 2 of 2



        ORDERED that the Settlement Agreement between the Trustee and the Tuft Parties,

attached to the Motion as Exhibit A, is hereby APPROVED; and it is further

        ORDERED that the Tuft Parties shall pay $280,000 (TWO HUNDRED EIGHTY

THOUSAND DOLLARS) (“Settlement Amount”) to the Trustee within five (5) calendar days of

this Order becoming final; and it is further

        ORDERED that upon the Trustee’s actual receipt of the Settlement Amount, the Tuft

Parties shall be forever discharged and released from any and all liability to the Estate, including

the claims asserted by Diversified against the Tuft Parties for conversion, piercing the corporate

veil, alter ego, trust fund doctrine, fraudulent conveyance; and it is further

        ORDERED that neither the Trustee nor the Tuft Parties has made any admission, including

any admission of liability or wrongdoing, and the proposed Settlement Agreement and the

Settlement Amount shall not be construed to contain or constitute any admission by either party;

and it is further

        ORDERED that, except as provided in the Settlement Agreement with respect to the costs

associated with enforcing the terms of the Settlement Agreement, each of the Trustee and the Tuft

Parties shall be responsible for their own costs and expenses, including attorneys’ fees and costs

of court, related to this Settlement Agreement and the matters addressed herein, and neither party

shall be liable for the other’s costs, fees or expenses; and it is further

        ORDERED that notwithstanding any Bankruptcy Rule to the contrary, this Order shall be

immediately effective upon entry; and it is further

        ORDERED that the Trustee is authorized to execute all necessary documentation and take

all reasonable acts to effectuate the parties’ Settlement Agreement in accordance with this Order.


            October
          October   02,2018
                  17,   2018
ORDER GRANTING TRUSTEE’S MOTION TO APPROVE SETTLEMENT AGREEMENT WITH PAUL TUFT, ALAN TUFT,
SOUTHWEST HEALTHCARE SERVICES, LLC, PACIFICA OF THE VALLEY CORPORATION DBA PACIFICA HOSPITAL OF
THE VALLEY, SLD FINANCE, LLC, AND HILL INSURANCE SERVICES, LLC PURSUANT TO BANKRUPTCY RULE 9019
                                                                                             PAGE 2
